Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to a non-provisional application Number 16/582,470 filed on 09/25/2019. This application claims benefit of provisional application No. 62/737,247 filed on 09/27/2018. Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement/s (IDS/s) submitted on 03/31/2020 and 01/28/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement/s is/are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison et al. (US 20190319759 A1; hereinafter “Harrison”) in view of 3GPP R1-1721396 (Qualcomm, TSG RAN WG1 Meeting #91, Reno, USA, November 27th – December 1st, 2017; hereinafter “NPL1”), and further in view of 3GPP R1-1807338 (Qualcomm Incorporated, TSG RAN WG1 Meeting #93, May 21st – 25th, 2018, Busan, Korea; hereinafter “NPL2”).

Regarding claim 1, Harrison discloses a method for configuring user equipment (UE), the method comprising: 
receiving configuration information of one or more sounding reference signal (SRS) resource sets, each of the one or more SRS resource sets including one or more SRS resources ([0022] How the SRS transmission should be done, for example which SRS resource to use, the number of ports per SRS resource, etc., needs to be signaled to the UE from the TRP. One way to solve this (in a low overhead way) is to pre-define a set of "SRS transmission settings" using higher layer signaling (e.g. RRC) and then indicate in DCI which "SRS transmission setting" that the UE should apply. An "SRS transmission setting" can for example contain information regarding which SRS resources and SRS ports that the UE should use in the coming SRS transmission.); 
receiving an SRS resource indicator (SRI) that includes multiple bits to select a subset of the one or more SRS resources included in the one or more configured SRS resource sets ([0083]Given the knowledge of the number of SRS resource groups, and which SRS resources are in the groups, the TRP can determine which SRS resources it can instruct the UE to transmit when multiple SRIs are signaled; [0098] the SRI is encoded directly as a bit stream rather than first being encoded as a decimal number and then mapped to a number of bits in the DCI… An example of this bit mapping is given in FIG. 8, where 4 SRS resource groups, each comprising 4 SRS resources, are assumed.); and 
But Harrison does not disclose determining a spatial quasi co-located (QCL) assumption for a physical uplink shared channel (PUSCH) transmission according to the selected subset of SRS resources.
However, in the same field of endeavor, NPL1 discloses a method for determining a spatial relationship for SRS and PUSCH according to the selected subset of SRS resources Sec. 2.8: Provision of spatial relationship for SRS, PUCCH and PUSCH: Agreement • NR adopts the SRS Tx beam indication, i.e., by a SRS resource or by a DL RS - The DL RS supported at least include CSI-RS and SSB; NR supports the indication of at least the spatial relations between the DL RS and the UL SRS Tx beam via at least the following mechanisms (Table indicating spatial relation for SRS signaled via RRC or DCI)).
NPL1 further suggests options for spatial QCL for SRS and PUSCH signaling, i.e., via higher layer signaling or DCI (Sec. 2.8: The remaining critical open issues: How is the signalling of spatial QCL for SRS, PUCCH and PUSCH achieved?	Is it only through higher layer signalling or is DCI based signalling included?).
Furthermore, in the same field of endeavor, NPL2 discloses SRS resource indicator based PUSCH antenna selection (Sec. 3.1: The first use case is SRI based PUSCH antenna selection.  The idea is to configure NSRS single-port SRS resources (NSRS ≥ X) to the UE and the UE maps each SRS resource to an antenna. Then, the gNB can use SRI to select a subset of the antennas for PUSCH transmission; Sec. 3.2: For non-codebook based transmission, the UE can determine its PUSCH precoder and transmission rank based on the wideband SRI given by SRS resource indicator field from the DCI…The number of SRS resources for non-codebook based transmission shall not be larger than the number of SRS resources for simultaneously transmission. Only one SRS port for each SRS resource is configured.). A skilled person would recognize that SRI based PUSCH antenna selection indicates QCL assumption for PUSCH based on SRS.
Harrison further indicates that the same procedure may be applied to codebook based uplink transmissions ([0192] Note that each SRS resource can consist of one or several SRS ports, hence the procedure can be applied for both non-codebook based (single SRS port per SRS resource) and codebook based UL transmissions (one or several SRS ports per SRS resource.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Harrison, based on the above teaching from NPL1 and NPL2, to derive “determining a spatial quasi co-located (QCL) assumption for a physical uplink shared channel (PUSCH) transmission according to the selected subset of SRS resources“, and thus obtain the limitations of claim 1, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by provisioning spatial relationship for SRS and PUSCH in order to enable a UE to select a proper beam for uplink transmission.

Regarding claim 2, Harrison, NPL1 and NPL2 disclose the limitations of claim 1 as set forth, and NPL2 further discloses wherein the UE is configured with multiple antenna panels, each of the multiple antenna panels including a plurality of transmission beam information (Sec. 3.1: The first use case is SRI based PUSCH antenna selection.  The idea is to configure NSRS single-port SRS resources (NSRS ≥ X) to the UE and the UE maps each SRS resource to an antenna. Then, the gNB can use SRI to select a subset of the antennas for PUSCH transmission.)  

Regarding claim 3, Harrison, NPL1 and NPL2 disclose the limitations of claim 2 as set forth, and NPL2 further discloses wherein when one SRS resource set including a plurality of SRS resources is configured, each of the plurality of SRS resources included in the SRS resource set corresponds to one of the plurality of transmission beam information included in the multiple antenna panels (Sec. 3.1: The first use case is SRI based PUSCH antenna selection.  The idea is to configure NSRS single-port SRS resources (NSRS ≥ X) to the UE and the UE maps each SRS resource to an antenna. Then, the gNB can use SRI to select a subset of the antennas for PUSCH transmission; Sec. 3.2: For non-codebook based transmission, the UE can determine its PUSCH precoder and transmission rank based on the wideband SRI given by SRS resource indicator field from the DCI…The number of SRS resources for non-codebook based transmission shall not be larger than the number of SRS resources for simultaneously transmission. Only one SRS port for each SRS resource is configured.).

Regarding claim 4, Harrison, NPL1 and NPL2 disclose the limitations of claim 1 as set forth, and Harrison further discloses wherein when one SRS resource set including a plurality of SRS resources is configured, a number of the multiple bits included in the SRI is equal to a number of the plurality of SRS resources included in the SRS resource set, and each of the multiple bits corresponds to a respective SRS resource ([0098] the SRI is encoded directly as a bit stream rather than first being encoded as a decimal number and then mapped to a number of bits in the DCI… An example of this bit mapping is given in FIG. 8, where 4 SRS resource groups, each comprising 4 SRS resources, are assumed.).  

Regarding claim 5, Harrison, NPL1 and NPL2 disclose the limitations of claim 2 as set forth, and NPL2 further discloses wherein when multiple SRS resource sets are configured, each SRS resource set corresponds to a respective antenna panel of the UE (Sec. 3.1: The first use case is SRI based PUSCH antenna selection.  The idea is to configure NSRS single-port SRS resources (NSRS ≥ X) to the UE and the UE maps each SRS resource to an antenna.).  

Regarding claim 6, Harrison, NPL1 and NPL2 disclose the limitations of claim 5 as set forth, and Harrison further discloses wherein when each of the multiple SRS resource sets includes up to two SRS resources, the number of the multiple bits included in the SRI is equal to a number of the multiple SRS resource sets, and each of the multiple bits corresponds to a respective SRS resource set ([0098] In an alternative embodiment, the SRI is encoded directly as a bit stream rather than first being encoded as a decimal number and then mapped to a number of bits in the DCI. If the number of SRS resources per SRS resource groups are powers of two, i.e. M.sub.1=2.sup.m.sup.l, this embodiment is functionally equivalent to the previously discussed embodiment… An example of this bit mapping is given in FIG. 8, where 4 SRS resource groups, each comprising 4 SRS resources, are assumed; this includes a case wherein each of the multiple SRS resource sets includes up to two SRS resources and a skilled person can apply the example of Fig. 8 to apply to the case wherein when each of the multiple SRS resource sets includes up to two SRS resources, the number of the multiple bits included in the SRI is equal to a number of the multiple SRS resource sets, and each of the multiple bits corresponds to a respective SRS resource set.).  

Regarding claim 7, Harrison, NPL1 and NPL2 disclose the limitations of claim 1 as set forth, and NPL1 further discloses wherein each of the one or more SRS resources includes a respective spatial relation information, and the spatial QCL assumption of the PUSCH transmission is determined according to the spatial relation information of the selected subset of SRS resources (Sec. 2.8: Provision of spatial relationship for SRS, PUCCH and PUSCH: Agreement • NR adopts the SRS Tx beam indication, i.e., by a SRS resource or by a DL RS - The DL RS supported at least include CSI-RS and SSB; NR supports the indication of at least the spatial relations between the DL RS and the UL SRS Tx beam via at least the following mechanisms (Table indicating spatial relation for SRS signaled via RRC or DCI); Sec. 2.8: The remaining critical open issues: How is the signalling of spatial QCL for SRS, PUCCH and PUSCH achieved? Is it only through higher layer signalling or is DCI based signalling included?).

Regarding claim 8, Harrison, NPL1 and NPL2 disclose the limitations of claim 1 as set forth, and Harrison further discloses a case wherein the PUSCH transmission is a codebook based transmission ([0192] Note that each SRS resource can consist of one or several SRS ports, hence the procedure can be applied for both non-codebook based (single SRS port per SRS resource) and codebook based UL transmissions (one or several SRS ports per SRS resource.).
Furthermore, NPL2 also discloses a case wherein the PUSCH transmission is a codebook based transmission (Sec. 3.1: The first use case is SRI based PUSCH antenna selection.  The idea is to configure NSRS single-port SRS resources (NSRS ≥ X) to the UE and the UE maps each SRS resource to an antenna.  Then, the gNB can use SRI to select a subset of the antennas for PUSCH transmission.  This might be useful when the UE doesn’t support reciprocity based non-codebook UL (i.e., PUSCH transmission is a codebook based transmission))  

Regarding claim 9, Harrison, NPL1 and NPL2 disclose the limitations of claim 1 as set forth, and Harrison further discloses wherein the configuration information of the one or more SRS resource set is received via a radio resource control (RRC) message ([0022] How the SRS transmission should be done, for example which SRS resource to use, the number of ports per SRS resource, etc., needs to be signaled to the UE from the TRP. One way to solve this (in a low overhead way) is to pre-define a set of "SRS transmission settings" using higher layer signaling (e.g. RRC) and then indicate in DCI which "SRS transmission setting" that the UE should apply. An "SRS transmission setting" can for example contain information regarding which SRS resources and SRS ports that the UE should use in the coming SRS transmission.).  

Regarding claim 10, Harrison, NPL1 and NPL2 disclose the limitations of claim 1 as set forth, and Harrison further discloses wherein the SRI is received in a field of downlink control information (DCI) scheduling the PUSCH transmission ([0098] the SRI is encoded directly as a bit stream rather than first being encoded as a decimal number and then mapped to a number of bits in the DCI… An example of this bit mapping is given in FIG. 8, where 4 SRS resource groups, each comprising 4 SRS resources, are assumed.).  

Claims 11-19 are rejected on the same grounds set forth in the rejection of claims 1-9, respectively. Claims 11-19 recite similar features as in claims 1-9, respectively, from the perspective of an apparatus for a user equipment. Harrison further discloses a user equipment (UE) comprising circuitry configured to perform similar functions ([0125] and Fig. 19: As used herein, virtualization can be applied to a node (e.g., a virtualized base station or a virtualized radio access node) or to a device (e.g., a UE, a wireless device or any other type of communication device) or components thereof; [0127] and Fig. 19: Applications 1920 are run in virtualization environment 1900 which provides hardware 1930 comprising processing circuitry 1960 and memory 1990; [0128] and Fig. 19: Virtualization environment 1900, comprises general-purpose or special-purpose network hardware devices 1930 comprising a set of one or more processors or processing circuitry 1960.).

Claim 20 is rejected on the same grounds set forth in the rejection of claim 1. Claim 20 recites similar features as in claim 1 from the perspective of a non-transitory computer-readable storage medium.	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Jung et al. (US 20190261281 A1) – Spatial relation among PUSCH, PUCCH, SRS and CSI-RS.
Guo (US 20200044797 A1) – SRS resource configuration and spatial relation with PUSCH.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606. The examiner can normally be reached IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471